DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 20190394503 A1).
Regarding Claim 1, Zhang et al. teaches a device (Figure 2, Element 204) comprising:
a content generator comprising at least one processor (Paragraphs 66-68), configured to:
partition an image of an artificial reality space into a plurality of slices (Paragraphs 66-68; Paragraph 80),
encode a first slice of the plurality of slices (Paragraphs 66-68; Paragraph 80), and
encode a second slice of the plurality of slices, which includes encoding a portion of the second slice while the content generator encodes a portion of the first slice (Paragraphs 66-68; Paragraph 80; Paragraph 91-92); and
a communication interface coupled to the content generator (Figure 2, Element 230; Paragraphs 82-83), the communication interface configured to:
transmit the encoded first slice of the plurality of slices to a head wearable display (Paragraphs 66-68; Paragraph 80; Paragraph 91-92)
transmit a portion of the encoded second slice of the plurality of slices to the head wearable display, while the communication interface transmits a portion of the encoded first slice to the head wearable display (Paragraphs 66-68; Paragraph 80; Paragraph 91-92).
Regarding Claim 2, Zhang et al. teaches the device of claim 1, Zhang et al. further teaches wherein the first slice and the second slice are separated by a boundary (Paragraph 36, “frame may be a progressive source frame or an interlaced source frame that includes two spatially interlaced fields. A portion of a frame may include, but is not limited to fields, slices, blocks and macroblocks. A portion of a frame may also be the frame.” A frame divided into portion inherently includes boundaries).
Regarding Claim 3, Zhang et al. teaches the device of claim 2, Zhang et al. further teaches wherein the content generator is further configured to generate motion vectors of the image, wherein the motion vectors do not traverse the boundary between the first slice and the second slice (Paragraphs 66-68; Paragraph 80; Paragraph 91-92).
Regarding Claim 4, Zhang et al. teaches the device of claim 1, Zhang et al. further teaches wherein the communication interface is configured to transmit another portion of the encoded first slice, while the content generator encodes another portion of the second slice (Paragraphs 66-68; Paragraph 80; Paragraph 91-92).
Regarding Claim 5, Zhang et al. teaches the device of claim 1, Zhang et al. further teaches wherein the content generator is further configured to encode a third slice of the plurality of slices, which includes encoding a portion of the third slice while the content generator encodes another portion of the second slice, and wherein the communication interface is further configured to transmit a portion of the encoded third slice of the plurality of slices to the head wearable display, while the communication interface transmits another portion of the encoded second slice to the head wearable display (Paragraphs 66-68; Paragraph 80; Paragraph 91-92; when the current frame is encoded and transmitted, the remaining portion of next frame becomes the current frame, and the process is repeated using a third portion of the frame after the original next frame).
Regarding Claim 6, Zhang et al. teaches the device of claim 5, Zhang et al. further teaches wherein the communication interface is configured to transmit an additional portion of the encoded second slice, while the content generator encodes another portion of the third slice (Paragraphs 66-68; Paragraph 80; Paragraph 91-92; when the current frame is encoded and transmitted, the remaining portion of next frame becomes the current frame, and the process is repeated using a third portion of the frame after the original next frame).
Regarding Claim 7, Zhang et al. teaches the device of claim 1, Zhang et al. further teaches wherein the communication interface is further configured to receive sensor measurements indicating a location or an orientation of the head wearable display, and wherein the content generator is configured to generate the image of the artificial reality space according to the location or the orientation of the head wearable display (Paragraph 64-66).
Method claims 8-14 are drawn to the method of using corresponding apparatus from claims 1-7 and are rejected for the same reasons of anticipation as used above.
Claims 15-20 are drawn to the decoding device associated with the encoding device from claims 1-7 above and have limitations that are similar to those rejected in the encoding device above, however performed in inverse. These claims are rejected using the same reasons of anticipation as used above. Zhang et al. further teaches a decoding device associated with the encoding device discussed above (Figure 2, Elements 202 and 204; Paragraphs 47-48).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN MAHMUD/Primary Examiner, Art Unit 2483